Citation Nr: 1417670	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. The propriety of severance of service connection for benign prostatic hypertrophy (BPH). 

2. The propriety of severance of service connection for impotence.

3. The propriety of severance of special monthly compensation based on loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley, Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1961 to December 1964.

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

In March 2011, the Veteran testified before a Decision Review Officer.  In April 2012, the Veteran testified in a videoconference hearing before the undersigned.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1. The evidence of record does not establish that the grant of service connection for BPH was clearly and unmistakably erroneous.

2. The evidence of record does not establish that the grant of service connection for impotence was clearly and unmistakably erroneous.

3. The evidence of record does not establish that the grant of special monthly compensation based on loss of use of a creative organ was clearly and unmistakably erroneous.



CONCLUSIONS OF LAW

1. The severance of the grant of service connection for BPH was improper. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.105(d) (2013).

2. The severance of the grant of service connection for impotence was improper. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.105(d) (2013).

3. The severance of special monthly compensation based on loss of use of a creative organ was improper. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §3.105(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis

Generally, prior VA awards of compensation benefits may only be terminated based upon a showing of clear and unmistakable error (CUE) in the grant of compensation.  See 38 C.F.R. § 3.105.  The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that CUE is a very specific and a rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

The evidence that may be considered in determining whether severance is proper is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  Therefore, the propriety of severance under § 3.105(d) focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence establishes that service connection is clearly erroneous. 

The Veteran filed service connection claims for BPH and impotence in June 2009.  In August 2009 he was afforded a VA examination.  During the examination, the Veteran complained of frequent urination and impotence.  The VA examiner noted varicocele on the Veteran's left testicle and diagnosed him with left varicocele and BPH.  The examiner also noted that the Veteran had erectile dysfunction, secondary to his BPH.  The examiner did not opine as to whether the Veteran's BPH and impotence were caused by his left varicocele disability.

Based on the clinical findings of the August 2009 VA examination, the RO service connected the Veteran's BPH and impotence, as secondary to his left varicocele disability in an October 2009 rating decision.  The Veteran was also awarded special compensation for the loss of a creative organ.  

In October 2010, the RO proposed to severe these awards, finding that the prior grants were not supported by the evidence of record.  Specifically, the RO noted that the August 2009 VA examiner did not provide a nexus opinion as to whether the Veteran's BPH and impotence were secondary to his left varicocele disability.  In an October 2010 letter, the RO informed the Veteran that he could request a hearing within 30 days and submit evidence within 60 days of the proposed severance.  The RO then issued a rating decision in April 2011, effectuating the proposed actions, effective July 1, 2011.  The Veteran initiated this appeal, where he seeks to restore his service connection and special compensation awards. 

In support of his appeal, the Veteran submitted November 2010 and March 2011 letters from his private physician, Dr. M.S.  In both letters, Dr. M.S. opined that the Veteran's BPH and impotence are more likely than not due to his left varicocele disability.  According to Dr. M.S, a varicocele is known to cause chronic prostatitis and erectile dysfunction.  Furthermore, chronic prostatitis develops as a result of bacterial invasion from the urethra, which was shown during the Veteran's service and has continued since then.  The private physician noted that the Veteran's urethra infections during service were severe enough to carry over in his civilian life. 

In January 2011, the Veteran was afforded another VA examination.  The Veteran complained of urinary frequency, dribbling, dysuria, hesitancy, and reduced urinary stream.  The Veteran reported that he urinates during the day every 15 to 20 minutes and 6 to 8 times during the night.  The Veteran also complained of impotence, and pain in the suprapubic area.  On examination, the Veteran's prostate was slightly enlarged with normal contour and consistency.  

The Veteran was diagnosed with BPH, left varicocele resolved, and erectile dysfunction.  The examiner concluded that it is less likely than not that the Veteran's BPH and impotence are secondary to his service connected disability.  She reasoned that peer review journals suggest that varicocele does not result in BPH or erectile dysfunction.  

Based on the evidence of record, including the opinions provided by VA and private physicians, the Board finds that that the grant of service connection and special monthly compensation was not clear and unmistakably erroneous.  Although, the August 2009 VA examination did not provide a nexus opinion, the record contains other medical evidence that indicates that the Veteran's BPH and impotence were caused by his left varicocele disability.  In November 2010 and March 2011 letters, Dr. M.S. concluded that the Veteran's BPH and impotence are more likely than not due to his left varicocele disability.  Dr. M.S. also noted that left varicocele is known to cause chronic prostatitis and erectile dysfunction. 

The Board acknowledges that the January 2011 VA examiner provided a negative opinion.  However, in light of the statements submitted by Dr. M.S., it is clear that reasonable minds can differ as to whether the Veteran's BPH and impotence were caused by his left varicocele disability.  If this were an initial consideration of service connection, the RO could have weighed the credibility of the various medical opinions, but having already granted service connection, a different standard applies; severance is not available on the basis of a mere change in the relative credibility assigned to the evidence.  See Fugo v. Brown, 6 Vet. App. at 44 (to claim that previous adjudication had improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error); Russell v. Principi, 3 Vet. App. at 313 (CUE is not established merely by a disagreement with the way the facts were weighed or evaluated).  Since there is no clear and unmistakable error, severance was not warranted and the Veteran's service connection and special compensation awards must be restored. 


ORDER

Severance of service connection for BPH, effective July 1, 2011, was improper, and service connection is restored.

Severance of service connection for impotence, effective July 1, 2011, was improper, and service connection is restored.

Severance of special monthly compensation based on loss of a creative organ,  effective July 1, 2011, was improper, and service connection is restored.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


